This term, the cause was again moved, and the following opinion of the Court was pronounced by
Prentjss, J.
The question raised, on> the motion to dismiss this appeal, depends on the validity of the special act of the legislature, under which the appeal was taken and entered in this Court.
The validity of a similar act of the legislature was fully discussed in the case of Bates vs. Kimball, 2 D. Chip. R. 77, and this question must be considered as settled by that decision. It was there determined, that the judgment of commissioners, appointed to receive and examine claims on an estate represented insolvent, unless appealed from within the time prescribed by law, was a final judgment, which fixed the rights of the parties, *316an<^ could not be vacated or set aside, by an act of the legislature. That decision is a direct authority, that the act, under which this appeal was taken, is unconstitutional and void, as being an exercise of power by the legislature, properly belongjng to the judiciary, and as being in the nature of a sentence or decree, rather than a law, wholly retrospective in its operation, and taking away a vested right. The case appears to have been maturely considered, and was decided on principles and authorities which are conclusive on the question. It is unnecessary, therefore, to enter at large into the question, at this time. And we have only to add, that the principles adopted in the case cited, have become settled constitutional law, and are universally recognized and acted upon as such, by all judicial tribunals in this country. They are found in the doctrines of learned civilians, and the decisions of able judges, without a single decision, or even opinion or dictum to the contrary. They not only grow out of the letter and spirit of the constitution, but are founded in the very nature of a free government, and are absolutely essential to the preservation of civil liberty, and ‘ the equal and permanent security of rights. The act under which the appeal was taken, being unconstitutional and void, the appeal must be dismissed. Appeal dismissed.
John C. Thompson, for the appellant.
Chs. Adams, for the appellee.